UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2013 C&F FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-23423 54-1680165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 802 Main Street, West Point, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 843-2360 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 24, 2013, C&F Financial Corporation issued a news release announcing its financial results for the fourth quarter and year ended December 31, 2012.A copy of the company’s news release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 2.02. Item 9.01 Financial Statements and Exhibits (d) Exhibits C&F Financial Corporation news release dated January 24, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. C&F FINANCIAL CORPORATION (Registrant) Date:January 25, 2013 By: /s/ Thomas F. Cherry Thomas F. Cherry Chief Financial Officer 3
